[DO NOT PUBLISH]




                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT           FILED
                             ________________________ U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                                                       FEBRUARY 20, 2008
                                    No. 07-12927
                                                                        THOMAS K. KAHN
                              ________________________
                                                                            CLERK

                      D. C. Docket No. 06-00155-CV-4-RH-WCS

HOWARD BENNETT,

                                                           Plaintiff-Appellant,

                                            versus

SCHOOL BOARD OF MADISON COUNTY,

                                                           Defendant-Appellee.

                              ________________________

                      Appeal from the United States District Court
                          for the Northern District of Florida
                            _________________________

                                    (February 20, 2008)

Before BLACK and CARNES, Circuit Judges, and RESTANI,* Judge.

PER CURIAM:

       *
          Honorable Jane A. Restani, United States Court of International Trade Chief Judge,
sitting by designation.
      After oral argument and a thorough review of the record and briefs in this

case, we affirm the grant of summary judgment in favor of defendant School

Board of Madison County for the reasons stated in the district court’s well-

reasoned order dated May 28, 2007.

      AFFIRMED.




                                         2